MEMORANDUM OPINION
No. 04-03-00243-CV
Michael B. SCHMIDT, Chapter 11 Trustee for the 
Bankruptcy Estate of Raymond A. Bruni, Debtor,
Appellant
v.
Louis H. BRUNI, Bruni Energy Corporation, and Bruni Energy,
Appellees
From the 49th Judicial District Court, Webb County, Texas
Trial Court No. 2000-CVF-000567-D1
Honorable Ron Carr, Judge Presiding (1)
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	October 15, 2003
APPEAL DISMISSED
	On October 1, 2003, Michael B. Schmidt ("Schmidt") filed a motion to dismiss this appeal.
According to the motion, the parties have reached an agreement to resolve all disputes between them.  The
agreement has been approved by the bankruptcy court.   Appellees do not oppose the motion.  We grant
the motion and order that the appeal be dismissed.  Tex. R. App. P. 42.1(a).  Costs of appeal are taxed
against the party that incurred them.
							PER CURIAM

1.  The Honorable Manuel R. Flores is the presiding judge of the 49th Judicial District Court in Webb County,
Texas.  The Honorable Ron Carr signed the final judgment.